Exhibit AGREEMENT AND PLAN OF MERGER by and among ASAP Show, Inc. CRI Acquisition Corp. and Sino-American Petroleum Group, Inc. Dated as of May 24, 2007 SHARE PURCHASE AND MERGER AGREEMENT Share Purchase and Merger Agreement (the “Agreement”) dated as of May 24, 2007by and among ASAP Show Inc., a corporation formed under the laws of the State of Nevada (“ASAP”), CRI Acquisition Corp., a corporation newly formed under the laws of the State of Delaware and a wholly owned subsidiary of ASAP (the “Merger Sub”), Sino-American Petroleum Group, Inc., a corporation formed under the laws of the State of Delaware (“Yili Oil”), and the individuals who are identified on the signature pages of this Agreement as the “Investors.”ASAP, the Merger Sub, Yili Oil and each of the Investors are referred to herein individually as a “Party” and collectively as the “Parties.” PREAMBLE WHEREAS, ASAP and Yili Oil have determined that a business combination between them is advisable and in the best interests of their respective companies and stockholders and presents an opportunity for their respective companies to achieve long-term strategic and financial benefits; WHEREAS, the Investors are affiliated with Yili Oil, and wish to purchase certain convertible preferred shares of ASAP (the “Series A Convertible Shares,” as further defined herein) for cash (the “Share Purchase”); WHEREAS, ASAP has proposed to acquire Yili Oil pursuant to a merger transaction whereby, pursuant to the terms and subject to the conditions of this Agreement, Yili Oil shall become a wholly owned subsidiary of ASAP through the merger of Yili Oil with and into the Merger
